                               Case 6:20-bk-00577-LVV      Doc 223-1           Filed 06/26/20   Page 1 of 3
Label Matrix for local noticing               Stephen E Jenkins                                 Deborah LaFleur
113A-6                                        Hemar, Rousso, & Heald, LLP                       Gray Robinson, PA
Case 6:20-bk-00577-LVV                        15910 Ventura Blvd. 12th Floor                    PO Box 3068
Middle District of Florida                    Encino, CA 91436-2829                             Orlando, FL 32802-3068
Orlando
Thu Jun 25 16:02:05 EDT 2020
Raynor Shine Services, LLC                    A Sun State Trees, Inc.                           Active Staffing Services
100 Hermit Smith Rd                           1580 S. US Hwy 17/92                              8040 NW 95th Street
Apopka, FL 32703-3350                         Longwood, FL 32750-6543                           Hialeah Gardens, FL 33016-2360



Amerisure Mutual Insurance C                  Brad Dinkel                                       (p)BB AND T
Dept #78226                                   c/o Michael Nardella                              PO BOX 1847
PO Box 78000                                  Nardella & Nardella PLLC                          WILSON NC 27894-1847
Detroit, MI 48278-0226                        135 W. Central Blvd., Ste. 300
                                              Orlando, FL 32801-2435

Caterpillar Financial Services Corporation    Caterpillar Financial Services Corporation        Commercial Funding Inc.
c/o Blake J. Delaney                          c/o Buchanan Ingersoll & Rooney PC                Donald R Kirk
Buchanan Ingersoll & Rooney PC                401 E. Jackson St., Suite 2400                    P.O. Box 3239
401 E. Jackson St., Suite 2400                Tampa, FL 33602-5236                              Tampa FL 33601-3239
Tampa, Florida 33602-5236

Commercial Funding Inc.                       Commercial Funding, Inc.                          Commercial Funding, Inc.
John J Lamoureux                              c/o Donald R. Kirk, Esq.                          c/o John J. Lamoureux, Esq.
P.O. Box 3239                                 PO Box 3239                                       PO Box 3239
Tampa, FL 33601-3239                          Tampa, FL 33601-3239                              Tampa, FL 33601-3239


David Locker                                  DiCillo Services. LLC                             Dobbs Equipment, LLC
8700 Bell Grove Way                           7412 Goodwalt Ave.                                c/o Thompson Commercial Law Group
Raleigh, NC 27615-3169                        Cleveland, OH 44102-2033                          412 E. Madison Street, Suite 900
                                                                                                Tampa, FL 33602-4617


Eilite Diesel & Equip Repair                  Engege4Fun, LLC                                   Express Blower
6717 Nova Rd                                  Michael Nardella                                  PO Box 706339
Saint Cloud, FL 34771-8668                    Nardella & Nardella PLLC                          CIncinnati, OH 45270-6339
                                              135 W.Central Blvd.,Ste. 300
                                              Orlando, Florida 32801-2435

Florida Blue Group                            Florida Industrial Scale Co                       Florida Utility Trailers, Inc.
Ancillary Dept. 1158                          728 Industry Rd                                   c/o John S. Schoene, Esq.
PO Box 121158                                 Longwood, FL 32750-3632                           John S. Schoene, P.A.
Dallas, TX 75312-1158                                                                           341 N. Maitland Ave., Suite 260
                                                                                                Maitland, FL 32751-4782

Glenn Joiner & Son Inc.                       Hanmi Bank                                        Hillsborough County
PO Box 770038                                 c/o Stephen E Jenkins                             Brian T. FitzGerald
Winter Garden, FL 34777-0038                  15910 Ventura Blvd, 12th Floor                    Sr Asst. County Attorney
                                              Encino, CA 91436-2829                             PO Box 1110
                                                                                                Tampa, FL 33601-1110

Jordan D. Maglich, Esq.                       Komatsu Financial Limited Partnership             Lee Crest Construction LLC
Quarles & Brady, LLP                          c/o Amanda E. Finley                              113 West Woodward Ave
101 East Kennedy Boulevard, Suite 3400        Sequor Law                                        Eustis FL 32726-4516
Tampa, FL 33602-5195                          1111 Brickell Avenue, Suite 1250
                                              Miami, FL 33131-3123
                            Case 6:20-bk-00577-LVV          Doc 223-1           Filed 06/26/20   Page 2 of 3
Nationwide Insurance                           Orange County, Florida                            Port Consolidated
PO Box 10479                                   c/o Linda S. Brehmer Lanosa, ACA                  PO Box 350430
Des Moines, IA 50306-0479                      County Attorney’s Office                          Ft. Lauderdale, FL 33335-0430
                                               201 South Rosalind Avenue, Third Floor
                                               Orlando, FL 32801-3527

Ring Power Corp.                               Synergy Rents                                     Tidewater Equipment Company
PO Box 935004                                  8151 N Orange Blossom Tr                          2254 Massaro Blvd.
Atlanta, GA 31193-5004                         Orlando, FL 32810-2650                            Tampa, FL 33619



Truist Bank f/k/a BB&T                         Truist Bank f/k/a Branch Banking and Trust C      Truist Bank f/k/a Branch Banking and Trust C
BB&T Equipment Finance Corporation             BB&T Equipment Finance Corporation                c/o Dana Robbins
c/o J. Ellsworth Summers, Jr., Esq.            c/o J. Ellsworth Summers, Jr., Esq.               Burr & Forman LLP
50 N. Laura Street, Suite 3000                 50. Laura Street, Suite 3000                      201 N. Franklin St.
Jacksonville, FL 32202-3658                    Jacksonville, FL 32202-3658                       Tampa, FL 33602-5182

Truist Bank f/k/a Branch Banking and Trust C   United Rentals                                    VFS Leasing Co.
c/o Dana Robbins, Esq.                         PO Box 100711                                     PO Box 26131
Burr & Forman LLP                              Atlanta, GA 30384-0711                            Greensboro, NC 27402-6131
201 N. Franklin St.
Tampa, FL 33602-5182

VFS US LLC                                     Verizon Wireless                                  John M. Brennan +
PO Box 26131                                   PO Box 660108                                      Gray Robinson
Greensboro, NC 27402-6131                      Dallas, TX 75266-0108                             301 E. Pine Street
                                                                                                 Suite 1400
                                                                                                 Orlando, FL 32801-2798

John S Schoene +                               Frank M Wolff +                                   Donald R Kirk +
John S Schoene PA                              Latham, Luna, Eden & Beaudine, LLP                Carlton Fields, P.A.
341 N Maitland Avenue                          Post Office Box 3353                              PO Box 3239
Suite 260                                      Orlando, FL 32802-3353                            4221 W. Boy Scout Blvd., #1000 (33602)
Maitland, FL 32751-4782                                                                          Tampa, FL 33607-5743

John J Lamoureux +                             United States Trustee - ORL +                     Gregory A. Sanoba +
Carlton Fields Jorden Burt, P.A.               Office of the United States Trustee               The Sanoba Law Firm
Post Office Box 3239                           George C Young Federal Building                   422 South Florida Avenue
Tampa, FL 33601-3239                           400 West Washington Street, Suite 1100            Lakeland, FL 33801-5227
                                               Orlando, FL 32801-2210

Brian T FitzGerald +                           J Ellsworth Summers Jr.+                          Brian Leung +
Hillsborough County Attorney                   Burr & Forman, LLP                                Holcomb & Mayts
Senior Assistant County Attorney               50 North Laura Street, Suite 3000                 201 North Armenia Avenue
PO Box 1110                                    Jacksonville, FL 32202-3658                       Tampa, FL 33609-2303
Tampa, FL 33601-1110

Michael A Nardella +                           Blake J Delaney +                                 Tyler James Caron +
Nardella & Nardella, PLLC                      Buchanan Ingersoll & Rooney PC                    Thompson Commercial Law Group
135 West Central Boulevard, Suite 300          401 E. Jackson St., Suite 2400                    412 E. Madison Street, Suite 900
Orlando, FL 32801-2435                         Tampa, FL 33602-5236                              Tampa, FL 33602-4617


Audrey M Aleskovsky +                          Amanda E Finley +                                 Jordan D Maglich +
Office of the United States Trustee            Sequor Law, PA                                    Quarles & Brady LLP
George C. Young Federal Building               1111 Brickell Avenue, Suite 1250                  101 East Kennedy Boulevard, Suite 3400
400 West Washington St, Suite 1100             Miami, FL 33131-3123                              , FL 33602-5195
Orlando, FL 32801-2210
                            Case 6:20-bk-00577-LVV                Doc 223-1        Filed 06/26/20        Page 3 of 3
Dana L Robbins +                                     Lori V. Vaughan +                                    Allison B Hudson +
Burr & Forman, LLP                                   Orlando                                              Vedder Price P.C.
201 North Franklin Street, Suite 3200                , FL                                                 222 North LaSalle Street, Suite 2600
Tampa, FL 33602-5872                                                                                      Chicago, IL 60601-1104


Linda S Brehmer-Lanosa +                             Note: Entries with a ’+’ at the end of the
Orange County Attorney’s Office                      name have an email address on file in CMECF
201 South Rosalind Avenue, Third Floor
Orlando, FL 32801-3527




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Branch Banking & Trust Co
PO Box 1290
Whiteville, NC 28472




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Lee Crest Construction LLC                        End of Label Matrix
113 West Woodward Ave.                               Mailable recipients    64
Eustis, FL 32726-4516                                Bypassed recipients     1
                                                     Total                  65
